ORDER DENYING APPEAL
GARY M. BEAUDRY, Chief Justice.
Upon review of Appellant’s notice of appeal and petition for review the Fort Peck Court of Appeals for the Assiniboine and Sioux Tribes on the Fort Peck Indian Reservation issues the following:
1. Upon review of the temporary restraining order transcript this court is in agreement with the lower court in finding that there has been no evidence presented to the court to back up the allegations that have been made in the petition for a restraining order. This court agrees that there has been no evidence presented in the Tribal Court on which to base an appeal.
2. The item set before the court is moot.
NOW THEREFORE it is the order of this court that:
This matter is hereby dismissed as being brought without a basis in law or in fact.